Citation Nr: 0740227	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
for service connection for a deviated septum and sleep apnea.


FINDINGS OF FACT

1.  A deviated septum did not have its onset during active 
military service and is not otherwise residual to a traumatic 
facial injury in active service.

2.  Sleep apnea did not have its onset during active military 
service and is not otherwise residual to a traumatic facial 
injury in active service.


CONCLUSIONS OF LAW

1.  A deviated septum was not incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Sleep apnea was not incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, 
the veteran's claim for VA compensation for sleep apnea was 
received in September 2003, with a subsequently filed claim 
for VA compensation for a deviated septum received in 
November 2003.  He was notified of the provisions of the VCAA 
as they pertained to service connection claims in 
correspondence dated in November 2003.  

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As previously stated, the RO provided notice to the veteran 
in a November 2003 letter that addressed what information and 
evidence was needed to substantiate the claims for service 
connection for sleep apnea and a deviated septum, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The claim was thereafter adjudicated in the March 2004 rating 
decision on appeal.  A March 2006 letter informed the veteran 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  
After issuance of the March 2006 notice described above, and 
after having provided opportunity for the veteran to respond, 
the RO readjudicated the claims in supplemental statements of 
the case dated December 2006 and June 2007.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007);  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA outpatient treatment records dated 
from 1993 - 2005 and written statements from his lay 
witnesses dated March 2005.  Furthermore, the veteran 
provided oral testimony in support of his claims to Decision 
Review Officers (DROs) at hearings conducted at the RO in 
August 2004 and March 2005, as well oral testimony before the 
undersigned traveling Veterans Law Judge at the RO in 
November 2007.  The transcript of each hearing has been 
associated with the veteran's claims file.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  In this 
regard, he submitted a signed statement dated October 2007, 
in which he affirmed that he had no further evidence to 
submit in support of his claims.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  
Therefore, as there has been full compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Factual background and analysis

The veteran claims entitlement to service connection for a 
deviated septum and sleep apnea.  Service connection involves 
many factors, but basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre-existing such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2007).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2007)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any history of a facial injury in service will 
permit service connection for a deviated septum, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the identity of the chronic disease is established during 
active duty, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).

In his written statements, and in his hearing testimony 
before the DROs and the Board, the veteran reported that he 
sustained a traumatic facial injury during active duty after 
he was struck in the face in the area of between his eye and 
nose by a large ridge pole that fell on him while he was in 
the process of setting up a tent while on stateside field 
exercises shortly before being deployed to Vietnam.  His 
primary contention is that this injury caused him to develop 
a deviated septum and that it also caused him to develop 
sleep apnea.  According to his written and oral testimony, 
his in-service roommate complained to the veteran about his 
persistent snoring shortly after his injury, with which he 
was unaware of having had any previous problems.  He stated 
that post-service, he was unaware that he had sleep apnea 
until the early-to-mid-1990's, when his wife brought his 
persistent snoring to his attention and urged him to seek 
medical attention, whereupon he was subsequently diagnosed 
with sleep apnea.  He testified that during his treatment, 
his physicians informed him that he had a deviated septum and 
asked him if he had ever been struck in the nose.  The 
veteran states that the only time he had ever been struck in 
the nose was when the tent pole hit him in the face during 
service.  He contends that his deviated septum is a residual 
of his in-service facial injury.  He further stated that a 
senior non-commissioned officer had informed him that if a 
tent pole had truly struck his face, the injury sustained 
would be quite serious and not a superficial one.

The veteran's service medical reports show normal nose, 
sinuses, and respiratory system on clinical examination prior 
to enlistment in June 1965.  During service, he was treated 
in March 1966 for complaints of headaches after he was truck 
in the right side of his face by the ridge pole of a tent 
during field training.  The treatment reports show that he 
sustained superficial abrasions of the right infra-orbit 
around his eye and the bridge of his nose, with minimal 
swelling.  Thereafter, no further treatment relating to this 
injury, or to any complaints indicative of a deviated septum, 
sleep apnea, or problems breathing were shown in the service 
treatment reports for the remainder of his period of active 
duty.  On separation examination in October 1967, the 
veteran's nose, sinuses, and respiratory system were 
clinically evaluated and found to be normal.  In a November 
1967 statement, the veteran affirmed that there were no 
significant changes in his medical condition since the 
October 1967 examination and he was separated from military 
service.  His service medical reports do not show treatment 
for any combat-related injuries.

The veteran's DD214 Form shows that he served in the Republic 
of Vietnam and that his military occupational specialty was 
as a cook.  The report does not show that he received any 
military decorations indicative of combat.

Post-service private and medical records dated from 1993 to 
2005 show that the veteran was first treated for sleep apnea 
in 1993, and reflect diagnoses of sleep apnea and a history 
of a deviated left septum beginning in 1996.  A July 2004 VA 
treatment note reflects that the veteran reported a history 
of a broken nose in Vietnam that caused some eye problems.  A 
December 2004 VA outpatient note shows that the veteran 
reported that he had "a history of a significant injury to 
(his) nose in combat."  However, none of the medical records 
actually contain any objective medical opinion linking the 
veteran's sleep apnea and deviated septum to his period of 
military service.

The Board has considered the aforementioned evidence and 
finds that they provide no basis to allow the veteran's 
claims or service connection for a deviated septum and sleep 
apnea.  His service medical records do not show a diagnosis 
of either disability in service.  In this regard, the Board 
notes that the treatment reports show a single incident of 
treatment for a facial injury, which involved no nasal 
fracture and only superficial abrasions to the bridge of his 
nose with minimal swelling.  Separation examination shows no 
abnormal findings on evaluation of his nose, sinuses, or 
respiratory system, thus indicating that the injury was acute 
and transitory and healed without any chronic disabling 
residuals.  The veteran's post-service medical records fail 
to establish any credible nexus between his current diagnoses 
of a deviated septum and sleep apnea with his documented 
history of a facial injury in service.  

Although the post-service VA medical records reflect that the 
veteran fractured his nose during combat service in Vietnam, 
this history is not corroborated by the documentary evidence 
associated with the claims file.  In a case where the 
treating physician did not conclude that a disability was of 
service onset or was otherwise related thereto and that such 
statements of etiology are comprised only by the history 
provided by the veteran, the United States Court of Appeals 
for Veterans Claims has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 405 
(1995).  

In this regard, the Board notes that the veteran's own 
personal credibility regarding his personal medical history 
is somewhat suspect, as he has informed his treating 
physicians at VA that he sustained a nasal fracture in combat 
in Vietnam, when his service records do not indicate that he 
broke his nose or was injured in combat. 

To the extent that the veteran asserts that there exists a 
nexus between his claimed disabilities and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the either sleep apnea or a deviated nasal septum had its 
onset in service or is otherwise related to service.

Therefore, in view of the foregoing discussion, the Board 
concludes that the evidence does not support the veteran's 
claims of entitlement to VA compensation for a deviated 
septum and sleep apnea.  His appeal is thus denied.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of the claims at issue, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).










ORDER

Service connection for a deviated septum is denied.

Service connection for sleep apnea is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


